                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                               SOUTHERN DIVISION

WESLEY W. FLACK,                                       )
                                                       )
                          Plaintiff,                   )
                                                       )
       vs.                                             )        Case No. 6:18-cv-3236-MDH
                                                       )
CITIZENS MEMORIAL HOSPITAL,                            )
                                                       )
                          Defendant.                   )


                                              ORDER

       Before the Court is Defendant’s Motion to Dismiss Plaintiff’s Amended Complaint. (Doc.

13). The motion is ripe for review and for the reasons stated herein, the Court grants Defendant’s

motion to dismiss.

                                         BACKGROUND

       Plaintiff has filed this lawsuit against Citizen Memorial Hospital alleging federal copyright

infringement (Count I); breach of contract (Count II); unfair business practices (Count III);

accounting (Count IV); and declaratory relief (Count V). Plaintiff states he creates, writes, and

illustrates personal safety material and owns copyrighted material: specifically the following:

“text; (includes fiction, nonfiction, poetry computer programs, etc.); Illustration; and Photographs

(copyrighted material).” Plaintiff alleges this copyrighted material was registered with the

Copyright Office on March 10, 2006, Registration Number: TXul-303-189.

       Plaintiff claims Defendant is using his copyrighted materials in products it both

manufactures and markets without Plaintiff’s permission, and has been doing so since August

2016. Plaintiff further alleges he has demanded Defendant to stop manufacturing and marketing

this material without his consent but it has failed to do so.

                                                  1
 
              In addition, Plaintiff claims he entered into a verbal contract with Defendant in June 2004.

Plaintiff claims Defendant breached said contract in June 2004 by failing to pay Plaintiff and

failing to provide an accounting. Plaintiff claims under the contract Defendant also failed to obtain

prior approval for displays and marketing materials as agreed to in the verbal contract.1 Finally,

Plaintiff alleges Defendant has engaged in fraudulent, deceptive, unfair and wrongful conduct by

registering Plaintiff’s materials with the U.S. Copyright Office and falsely claiming ownership of

Plaintiff’s “works.”

              Defendant has moved to dismiss Plaintiff’s First Amended Complaint arguing: 1)

Plaintiff’s copyright claims are barred by sovereign immunity; 2) Plaintiff’s remaining claims are

barred by the statute of limitations and statute of frauds; and 3) Plaintiff has failed to state a claim

upon which relief can be granted.

                                                               STANDARD

              “To survive a motion to dismiss [under 12(b)(6)], a complaint must contain sufficient

factual matter, accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009). A complaint is facially plausible where its factual content “allows

the court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Id. The plaintiff must plead facts that show more than a mere speculation or possibility that the

defendant acted unlawfully. Id.; Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). While the

Court accepts the complaint’s factual allegations as true, it is not required to accept the plaintiff’s

legal conclusions. Ashcroft, 556 U.S. at 678. “Threadbare recitals of the elements of a cause of

action, supported by mere conclusory statements, do not suffice.” Id. The court’s assessment of



                                                            
1
  Plaintiff does not set forth any specific details of the terms of the alleged verbal contract between
the parties.
                                                                  2
 
whether the complaint states a plausible claim for relief is a “context-specific task that requires the

reviewing court to draw on its judicial experience and common sense.” Ashcroft, 556 U.S. at 679.

The reviewing court must read the complaint as a whole rather than analyzing each allegation in

isolation. Braden v. Wal-Mart Stores, Inc., 588 F.3d 585, 594 (8th Cir. 2009).

                                                               DISCUSSION

              I.             Federal Copyright Infringement

              Defendant argues Plaintiff’s claims for federal copyright infringement fail because

Defendant is entitled to sovereign immunity as a political subdivision of the state. “[S]overeign

immunity applies to the government and its political subdivisions unless waived or abrogated or

the sovereign consents to suit.” Metro. St. Louis Sewer Dist. v. City of Bellefontaine Neighbors,

476 S.W.3d 913, 921 (Mo. 2016); citing Mo. Rev. Stat. § 537.600. Further, “the operation of a

hospital by a city, county or similar public corporation entity is a governmental function.” State

ex rel. New Liberty Hosp. Dist. v. Pratt, 687 S.W.2d 184, 186 (Mo. 1985). Sovereign immunity

cannot be breached without the state’s consent, and such consent must flow from the legislature.

Id. at 187 (internal citations omitted).2

              The issue before the Court is whether the Copyright Remedy Clarification Act (“CRCA”)

waives the state’s sovereign immunity. Congress enacted the CRCA, the Patent and Plant Variety

Protection Remedy Clarification Act (“Patent Remedy Act”), and the Trademark Remedy

Clarification Act (“TRCA”) in 1990. See InfoMath, Inc. v. Univ. of Arkansas, 633 F. Supp. 2d




                                                            
2
  “…[R]arely do potential plaintiffs know, or much less frequently consider, the possibility that a
state entity with which they come in contact will be immune in tort. Nevertheless, in light of the
legislature’s reinstatement of sovereign immunity, the question of fairness has been definitively
removed from legitimate consideration.” Id.
 

                                                                   3
 
674, 679 (E.D. Ark. 2007) (internal citations omitted).3 Neither the United States Supreme Court,

nor the Eighth Circuit, have determined whether Congress had a valid power under Section 5 to

abrogate state sovereign immunity under the CRCA. See Issaenko v. Univ. of Minnesota, 57 F.

Supp. 3d 985, 1004 (D. Minn. 2014);4 and Allen v. Cooper, 895 F.3d 337, 354 (4th Cir. 2018),

petition for cert. filed, (U.S. Jan. 4, 2019) (No. 18-877) (“we join the numerous other courts to

have considered this issue since Florida Prepaid, all of which have held the Act invalid.”) (citing

Chavez v. Arte Publico Press, 204 F.3d 601, 607–08 (5th Cir. 2000); and Issaenko v. Univ. of

Minn., 57 F.Supp.3d 985, 1007–08 (D. Minn. 2014) (collecting a dozen cases)).

              In Chavez v. Arte Publico Press, the Fifth Circuit stated that “Congress amended both the

Lanham Act and the Copyright Act and explicitly required states to submit to suit in federal court

for violation of their provisions.” 204 F.3d 601, 603 (5th Cir. 2000). However, the Fifth Circuit

considered whether, in light of College Savings, Florida Prepaid, and Kimel v. Fla. Bd. of Regents,

                                                            
3
    “Passage of these statutes were part of an effort by Congress to remedy imbalances between
private and state institutions caused by the Eleventh Amendment sovereign immunity in
trademark, copyright and patent law. All three statutes waive the state’s Eleventh Amendment
immunity from liability for violations of federal trademark, copyright, and patent law.” Id.
(internal citations omitted). 
4
   “Although neither the Supreme Court nor the Eighth Circuit has addressed the issue, all of the
other courts to consider the question to date have concluded that Congress lacked a valid grant of
constitutional authority to abrogate the states’ sovereign immunity under the CRCA.” Id., citing
Jacobs v. Memphis Convention & Visitors Bureau, 710 F.Supp.2d 663, 674–82 (W.D.Tenn.2010);
Mktg. Info. Masters, Inc. v. Bd. of Trs. of Cal. State Univ. Sys., 552 F.Supp.2d 1088, 1094–95
(S.D.Cal. 2008); Coyle v. Univ. of Ky., 2 F.Supp.3d 1014, 1017–19 (E.D.Ky. 2014); Jehnsen v.
N.Y. State Martin Luther King Jr., Inst. for Nonviolence, 13 F.Supp.2d 306, 310 (N.D.N.Y. 1998);
Whipple v. Utah, Civ. No. 10–811, 2011 WL 4368568, at *20 (D.Utah Aug. 25, 2011); Romero v.
Cal. Dep't of Transp., Civ. No. 08–8047, 2009 WL 650629, at *3–5 (C.D.Cal. Mar. 12, 2009);
Nat'l Ass'n of Bds. of Pharmacy v. Bd. of Regents of Univ. Sys. of Ga., Civ. No. 07–084, 2008 WL
1805439, at *16 (M.D.Ga. Apr. 18, 2008), affirmed in part, vacated in part on other grounds by
633 F.3d 1297 (11th Cir.2011); InfoMath, Inc. v. Univ. of Ark., 633 F.Supp.2d 674, 679–80
(E.D.Ark. 2007); De Romero v. Inst. of Puerto Rican Culture, 466 F.Supp.2d 410, 416–18 (D.P.R.
2006); Hairston v. N.C. Agric. & Tech. State Univ., Civ. No. 04–1203, 2005 WL 2136923, at *8
(M.D.N.C. Aug. 5, 2005); Salerno v. City Univ. of N.Y., 191 F.Supp.2d 352, 355–56 (S.D.N.Y.
2001); Rainey v. Wayne State Univ., 26 F.Supp.2d 973, 976 (E.D.Mich.1998). 
 

                                                               4
 
Congress had authority to abrogate state sovereign immunity. Id. (internal citations omitted). The

Fifth Circuit found that Congress did not have the power to abrogate sovereign immunity and that

an action for copyright infringement against the University was barred by sovereign immunity. Id.

at 608. (considering the case on remand for reconsideration in light of Florida Prepaid

Postsecondary Educ. Expense Bd. v. College Savings Bank, 527 U.S. 627, 119 S.Ct. 2199, 144

L.Ed.2d 575 (1999) and College Savings Bank v. Florida Prepaid Postsecondary Educ. Expense

Bd., 527 U.S. 666, 119 S.Ct. 2219, 144 L.Ed.2d 605 (1999)).

       Here, defendant, Citizens Memorial Hospital, is a public hospital organized under Chapter

206, R.S.Mo. 1994, “Hospital District Law.” See Johnson Controls, Inc. v. Citizens Mem'l Hosp.

Dist., 952 S.W.2d 791, 792 (Mo. Ct. App. 1997). Defendant claims it is therefore entitled to

sovereign immunity on Plaintiff’s claims for copyright infringement. While the law appears to

present a somewhat inequitable result, a review of the cases analyzing this issue leads the Court to

find that Plaintiff’s copyright claims are in fact barred by sovereign immunity. See InfoMath, Inc.

v. Univ. of Arkansas, 633 F. Supp. 2d 674, 679 (E.D. Ark. 2007) (citing additional courts who have

found sovereign immunity applies).        As a result, Defendant’s Motion to Dismiss Plaintiff’s

copyright claims is granted.

       II.     Plaintiff’s additional claims

       Defendant also moves to dismiss Plaintiff’s additional claims arguing the statute of

limitations and/or the statute of frauds bar his breach of contract claim, and that Plaintiff has failed

to state a claim upon which relief can be granted with regard to any remaining claims. Plaintiff’s

allegations state that Plaintiff and CMH entered into a verbal contract in or around June of 2004

and that in or around June of 2004 Defendant breached that contract. While Plaintiff’s claims are

not entirely clear, Plaintiff specifically alleges that a verbal contract was entered into in 2004 and



                                                   5
 
that this same contract was breached in 2004. Plaintiff’s remaining claims all stem from state law

claims. The Court has dismissed Plaintiff’s federal copyright claim, as set forth herein, and as a

result declines to exercise supplemental jurisdiction over the remaining state law claims. See

Streambend Properties II, LLC v. Ivy Tower Minneapolis, LLC, 781 F.3d 1003, 1016–17 (8th Cir.

2015) (“When a district court dismisses federal claims over which it has original jurisdiction, the

balance of interests usually will point toward declining to exercise jurisdiction over the remaining

state law claims.”). As a result, the Court dismisses Plaintiff’s remaining claims, without prejudice

to the refiling of any such claims in state court. Id.

                                              CONCLUSION

       Wherefore, for the reasons stated herein, the Court hereby GRANTS Defendant’s Motion

to Dismiss. (Doc. 13). The Court ORDERS Plaintiff’s claims for Federal Copyright Infringement

are DISMISSED. The Court further ORDERS that Plaintiff’s remaining claims are DISMISSED

without prejudice as this Court no longer retains federal jurisdiction over those claims.

IT IS SO ORDERED.

Date: March 7, 2019                                      /s/ Douglas Harpool_____________
                                                         DOUGLAS HARPOOL
                                                         UNITED STATES DISTRICT JUDGE




                                                  6
 
